25 F.3d 1040NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Henry Perry MOORE, Plaintiff Appellant,v.C.W. KIDD, Sheriff;  Mr. Polk, U.S. Probation Officer,Defendants Appellees.
No. 94-6203.
United States Court of Appeals, Fourth Circuit.
Submitted April 26, 1994.Decided May 19, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CA-94-28-3-P)
Henry Perry Moore, appellant pro se.
W.D.N.C.
AFFIRMED.
Before HALL, PHILLIPS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint and subsequent order denying appellant's Fed.R.Civ.P. 59(e) motion for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.


2
Appellants first claim that Defendant Kidd is liable for injuries sustained while he was at the Mecklenberg County Jail is without merit for the reasons stated by the district court.  Moore v. Kidd, No. CA-94-28-3-P (W.D.N.C. Feb. 4, 1994).  Appellant's second claim that Polk, a probation officer, is liable for these injuries because he negligently failed to timely arrange Moore's pre-trial release to home confinement is also meritless.  Negligence does not state a cause of action under Sec. 1983 where due process claims are alleged.  Daniels v. Williams, 474 U.S. 327, 328 (1986).  Because appellant's claims are without merit, the district court did not abuse its discretion in denying appellant's motion for reconsideration.


3
Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED